Citation Nr: 1454404	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-02 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left knee disorder, claimed as secondary to service-connected degenerative arthritis of the lumbosacral spine with disc narrowing at L1-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and August 2011 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota.


FINDING OF FACT

Degenerative joint disease of the left knee, resulting in a left total knee replacement, is etiologically related to the service-connected degenerative arthritis of the lumbosacral spine with disc narrowing at L1-S1.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, degenerative joint disease of the left knee, resulting in a left total knee replacement, was caused by the service-connected degenerative arthritis of the lumbosacral spine with disc narrowing at L1-S1.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. 

As the Board is granting the full benefit sought on appeal, the claim is substantiated, there remains no further benefit, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran maintains that his current left knee disorder results from his service-connected degenerative arthritis of the lumbosacral spine with disc narrowing at L1-S1.

In conjunction with his claim, the Veteran was afforded a VA examination in April 2010.  Following examination of the Veteran, the examiner opined that it was less likely than not that the Veteran's arthritis of the left knee was secondary to the service-connected degenerative arthritis of the lumbosacral spine with disc narrowing at L1 through S1.  The examiner noted that the Veteran was seen with complaints of left ankle pain in 2004.  An assessment of rupture over the posterior tibialis tendon with resultant foot deformity was made.  The examiner stated that in her medical opinion, the left knee condition was more likely due to the Veteran's pes planus and history of rupture of the posterior tibialis tendon.  It was observed that in a February 2005 podiatry consult it was reported that the Veteran had bilateral flat foot deformity.  She indicated that this could result in abnormal tracking of the knee putting undue stress to the knee.  Therefore, it was her opinion that the left knee condition was less likely secondary to his service-connected lumbar spine condition and more likely due to his pes planus deformity.  

In a September 2011 report, the Veteran's private physician, V. M., D.O., indicated that the Veteran had had a service-connected back problem since age 19 or 20.  He stated that this had caused a limp ever since that time affecting the left side.  The Veteran was noted to have difficulty going up and down stairs and difficulty with squatting and kneeling.  

In an October 2011 treatment record, Dr. M. stated that he felt that the Veteran's left knee problems were at least as likely as not related to his back condition.  It was noted that his gait had been abnormal for years as a result of his back.  

In a March 2012 VA treatment record, the Veteran's treating physician noted that the Veteran was injured during training in 1966 resulting in chronic back pain which caused the Veteran to walk with a limp of the lower left extremity.  He was noted to have ended up with end stage arthritis of the left knee which required a left total knee replacement in November 2011.  The VA physician observed that there was concern that the Veteran's left knee problem was the result of his limp caused by the initial back injury, for which service connection was in effect.  

In an August 2012 letter, the Veteran's treating VA physician indicated that he had reviewed the Veteran's chart and the pertinent records concerning the knee.  She stated that she was very aware that on many occasions from the earlier years, going back to 2003, that the Veteran's gait was described as normal.  It was noted that the Veteran reported that he had been walking with a limp ever since the original injury to his back.  She noted that it was true that if a person was observed only taking a few steps from the examination table to the office door that a problem could be missed if it were not severe and very obvious and that one could make a more accurate observation if the person were observed walking for longer distances.  She indicated that in records from 2006 forward there were notations of abnormal gait and walking with a limp.  She observed that there was no correlation between the knee and back in those notes, but noted that those physicians were more likely focused on reducing the symptoms and formulating a plan of action.  The VA treating physician indicated that there was no doubt in her mind that if a person had a chronic lower back problem and walked with an abnormal gait such as a limp, as had been mentioned by the Veteran, it was very possible to cause wear and tear on one of the joints of the lower extremities, either the knee or hip.  She also stated that she believed the Veteran's statement that it took years for the problem to worsen and be more noticeable was a very valid point.  She indicated that she continued to be in favor of possibly linking the two problems.  

In an October 2012 letter, C. F, M.D., who had been the Veteran's treating VA physician and had entered private practice, indicated that the letter should be considered an addendum to the two previous letters.  She stated that it was her professional opinion that the Veteran had more than a 50 percent chance that his degenerative arthritis in the knee could be linked to the chronic lower back pain.  She noted that the fact that there was no consistency in regard to the description of the gait abnormality should not be used against the Veteran.  She stated that she agreed with the Veteran's observation that if a person watched the gait within a small perimeter of an examining room there was a very good chance that a very subtle gait abnormality might be missed and this subtle gait abnormality might be more easily noticeable if a person was watched walking for long distances, which she had done.  She reported that she had watched the Veteran walking in the hallways.  

In a December 2012 VA examination report, the examiner indicated that the Veteran's claims folder had been reviewed.  Following a review of the claims folder, it was the examiner's impression that the Veteran's left knee condition was not at least as likely as not (less than 50 percent probability) caused or aggravated by the Veteran's service-connected degenerative arthritis, lumbosacral spine with disc space narrowing at L1-S1.  The examiner indicated that he had reviewed the entire claims folder and also reviewed the published works of an orthopedic surgeon on limp and the effect on remote joints.  The examiner indicated that there was no evidence in the available records that the Veteran had an abnormal gait of a degree and duration that would result in remote joint injury of the left knee.  The examiner stated that limp required for remote joint injury would need to be present over a prolonged period of time (years) and be quite significant such as a paralytic type limp.  It was observed that no report of limp was noted on the September 1968 discharge examination.  The examiner also noted that there were multiple reports of normal gait in the medical record beginning in 2003, and that in a September 2005 physical therapy note, the Veteran was found to be ambulatory without deficit.  The examiner further indicated that the supporting physician letters and office notes opined the left knee condition could be secondary to limp related to back injury while in the military but did not offer objective evidence of persistent limp.  He stated that their history was subjective.  The examiner indicated that it was his opinion that there was no objective evidence in the available records of a gait disturbance secondary to the service-connected low back condition of sufficient degree and duration to result in remote joint injury.   

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's left knee degenerative arthritis, which resulted in a left total knee replacement, is caused by his service-connected degenerative arthritis of the lumbosacral spine with disc narrowing at L5-S1.  As noted above, the Veteran has a current disability.  Based upon the above, the Veteran has satisfied the three elements necessary for a grant of service connection, a left total knee replacement resulting from degenerative joint disease, the current disability; a service-connected disability, degenerative arthritis of the lumbosacral spine with disc narrowing at L1-S1; and nexus evidence showing a relationship between the service-connected degenerative arthritis of the lumbosacral spine with disc narrowing at L1-S1 and the left total knee replacement resulting from the left knee degenerative joint disease.  

With regard to the medical nexus, there have been opinions rendered both for and against a correlation between the Veteran's left knee disorder and his service-connected lumbar spine disorder.  The Veteran has submitted opinions from both his private physician and his VA treating physician, who subsequently entered private practice, relating his current left knee disorder to his service-connected lumbar spine disorder.  In contrast, two VA examination opinions have been obtained in connection with the claim that have found it to be less likely than not that that the Veteran's left knee disorder is related to his service-connected lumbar spine disorder.  As to the first VA examiner's opinion, the examiner has indicated that the Veteran's left knee disorder most likely arose as a result of his bilateral flat foot condition.  No other physician, either VA or private, including the most recent VA examiner, indicated that the Veteran's left knee condition is related to a bilateral flat foot condition.  The Veteran's treating physician and private physician have both indicated that the Veteran's long-standing limp resulted from his low back condition and caused the Veteran's left knee degenerative joint disease.  The most recent VA examiner has indicated that the Veteran did not have a limp for a sufficient period of time resulting from his service-connected lumbar spine disorder that would have caused him to develop the left knee degenerative joint disease.  In this regard, the treatment records demonstrate that the Veteran has been found to have a limp at least since 2006.  The December 2012 VA examiner indicated that the limp would have had to present for a prolonged period of time (years).  The record does show that a limp was noted to be present for at least six years prior to the opinion rendered.  Moreover, the Veteran's treating physician has indicated that while the Veteran's gait was noted to be normal prior to 2006, the conditions under which the normal findings were reported may not have been sufficient in order to properly assess whether the Veteran had an actual gait problems as the length of observation may not have been enough to notice a slightly abnormal gait.  In the present case, the Board finds that the medical evidence is in equipoise as to whether the Veteran's left knee degenerative joint disease, which led to a left total knee replacement, is caused by his service-connected degenerative arthritis of the lumbosacral spine with disc narrowing at L1-S1.  Resolving reasonable doubt in favor of the Veteran, service connection for left knee degenerative joint disease, resulting in a left total knee replacement, as secondary to service-connected degenerative arthritis of the lumbosacral spine with disc narrowing at L1-S1 is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for left knee degenerative joint disease and resultant left total knee replacement, claimed as secondary to service-connected degenerative arthritis of the lumbosacral spine with disc narrowing at L1-S1, is granted.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


